NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KLAMATH-SISKIYOU WILDLANDS                      No.    19-15384
CENTER; et al.,
                                                D.C. No.
                Plaintiffs-Appellees,           2:18-cv-02785-TLN-DMC

 v.
                                                MEMORANDUM*
PATRICIA A. GRANTHAM; UNITED
STATES FOREST SERVICE,

                Defendants,

and

AMERICAN FOREST RESOURCE
COUNCIL,

      Intervenor-Defendant-
      Appellant.


KLAMATH-SISKIYOU WILDLANDS                      No.    19-15597
CENTER; et al.,
                                                D.C. No.
                Plaintiffs-Appellees,           2:18-cv-02785-TLN-DMC

 v.

PATRICIA A. GRANTHAM, Klamath
National Forest Supervisor; UNITED

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
STATES FOREST SERVICE,

                Defendants-Appellants,

and

AMERICAN FOREST RESOURCE
COUNCIL,

                Intervenor-Defendant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                      Argued and Submitted October 21, 2019
                                Portland, Oregon

Before: FARRIS, BEA, and CHRISTEN, Circuit Judges.

      This case comes to us on appeal from the district court’s grant of a

preliminary injunction against a United States Forest Service project in Klamath

National Forest in California. The enjoined project was authorized by the Forest

Service in September 2018. The project was designed to address hazardous

conditions in the Forest and reduce the risk of future forest fires following the 2017

Abney Fire, which burned 90,000 acres in Northern California and Oregon,

including 10,000 acres in Klamath National Forest. The district court enjoined

aspects of the project that involve logging and removal of hazardous trees and

those that are dead or dying. The district court later stayed its injunction pending


                                          2
appeal. We find that the district court failed to consider all mandatory factors

before issuing the injunction and that the court’s stay order engaged in the correct

analysis. Therefore, we reverse the order granting the preliminary injunction.

      We review a district court’s order granting or denying a preliminary

injunction for an abuse of discretion. Sw. Voter Registration Educ. Project v.

Shelley, 344 F.3d 914, 918 (9th Cir. 2003) (en banc) (per curiam). A district court’s

legal interpretations are reviewed de novo, id., and factual findings for clear error,

Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). “A

plaintiff seeking a preliminary injunction must establish that he is likely to succeed

on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S.
7, 20 (2008). Additionally, “‘serious questions going to the merits’ and a balance

of hardships that tips sharply towards the plaintiff can support issuance of a

preliminary injunction, so long as the plaintiff also shows that there is a likelihood

of irreparable injury and that the injunction is in the public interest.” Alliance for

the Wild Rockies, 632 F.3d at 1135.

      The district court’s order granting the preliminary injunction found “serious

questions” as to whether the project violated the National Forest Management Act

and the National Environmental Policy Act. The district court also found that any


                                           3
harm caused by the project would be irreparable. Without further analysis, the

district court relied on these findings on the first two Winter factors to support its

determination that the balance of equities favored the plaintiffs and that enjoining

the project was in the public interest. This was an abuse of discretion and ignored

Winter’s command that “courts of equity should pay particular regard for the

public consequences in employing the extraordinary remedy of injunction.” 555
U.S. at 24 (quoting Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982)).

The district court’s error was compounded by its reliance on the “serious

questions” test for an injunction, which requires “a balance of hardships that tips

sharply towards the plaintiff.” Alliance for the Wild Rockies, 632 F.3d at 1135

(emphasis added).

      The district court fully considered the balance of equities and the public

interest when it decided the defendants’ stay request. Applying the same legal

standard as used in granting the initial injunction, this time the district court arrived

at the conclusion that these factors counseled against an injunction and stayed its

prior order. This decision rested primarily on the fire prevention/mitigation

benefits of the project that were in the public interest and were permanently

threatened by the preliminary injunction. We agree with this conclusion.

      Plaintiffs’ assertion that the district court abused its discretion when staying

the injunction by deferring to the Forest Service’s view of the equities is incorrect.


                                           4
Though the district court’s stay order said the court “must defer to the Forest

Service’s determination that without a stay the harm will become truly

irreparable,” the court independently noted the public interest in protecting against

catastrophic fires and then independently evaluated the evidence presented by the

Forest Service that the injunction would threaten projects related to preventing and

fighting catastrophic fires. This was not an abuse of discretion. Likewise, it was

not clearly erroneous for the district court to credit the Forest Service’s evidence

that enjoining the challenged aspects of the project would threaten non-enjoined

aspects as well. These claims by the Forest Service were not unsupported

allegations or post hoc rationalizations. See Or. Nat. Desert Ass’n v. BLM, 625
F.3d 1092, 1120 (9th Cir. 2010). The Forest Service’s decision notice approving

the project clearly links the project’s revenue-producing components to the other

components that plaintiffs do not challenge.

      In sum, we hold the district court abused its discretion when it issued the

injunction in reliance on only the first two Winter factors. Giving proper

consideration to all four factors, and paying “particular regard for the public

consequences,” Winter, 555 U.S. at 24, we agree with the analysis in the district

court’s stay order and find an injunction is not warranted.1



1
  We find the proper evaluation of all four Winter factors leads to the conclusion
that the preliminary injunction was not warranted, even assuming the district

                                          5
      REVERSED.




court’s analysis of the merits was correct. Therefore, we express no position on the
merits of the plaintiffs’ challenges to the project.


                                         6